Appeal from an order of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered June 9, 2004 in an action for breach of contract. The order, after a nonjury trial, granted judgment in favor of plaintiff and against defendant Robert Daldry, Sr. in the amount of $7,500.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in the decision at Supreme Court. Present— Gorski, J.P., Martoche, Centra, Fahey and Peradotto, JJ.